TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-13-00020-CV



                                 Agbolade Odutayo, Appellant

                                                 v.

                        Richards Memorial Hospital, et al., Appellees


    FROM THE DISTRICT COURT OF MILAM COUNTY, 20TH JUDICIAL DISTRICT
       NO. CV32,075, HONORABLE JAN P. PATTERSON, JUDGE PRESIDING



                            MEMORANDUM OPINION


                Appellant’s notice of appeal was filed on January 7, 2013, and the appellate

record was complete on April 1, making appellant’s brief due May 1. Appellant attempted to file

two motions seeking an extension of time, but both were rejected because they did not comply

with the rules of appellate procedure. On August 8, acting on our own motion, we issued an

order requiring appellant to file a brief, along with a proper motion for extension of time, no later

than August 26, cautioning that a failure to file by that date would result in the dismissal of the

appeal. To date, appellant has not filed a brief or motion or otherwise responded to our order.

                We therefore dismiss the appeal for want of prosecution. Tex. R. App. P. 42.3(b).
                                            ________________________________________

                                            David Puryear, Justice

Before Justices Puryear, Rose and Goodwin

Dismissed for Want of Prosection

Filed: October 16, 2013




                                             2